UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2011. () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number:1-12619 Ralcorp Holdings, Inc. (Exact name of registrant as specified in its charter) Missouri 43-1766315 (State of Incorporation) (I.R.S. Employer Identification No.) 800 Market Street, Suite 2900 St. Louis, MO (Address of principal (Zip Code) Executive offices) (314) 877-7000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X)No () Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes (X)No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer (X) Accelerated filer () Non-accelerated filer () Smaller reporting company () Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ()No (X) Number of shares of Common Stock, $.01 par value, outstanding as of August 5, 2011:55,133,818 RALCORP HOLDINGS, INC. INDEX PAGE PART I—FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Earnings 1 Condensed Consolidated Statements of Comprehensive Income 1 Condensed Consolidated Balance Sheets 2 Condensed Consolidated Statements of Cash Flows 3 Notes to Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 32 Item 4. Controls and Procedures 32 PART II—OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 33 SIGNATURES 34 (i) PART I — FINANCIAL INFORMATION Item 1. Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (Dollars in millions except per share data) Three Months Ended Nine Months Ended June 30, June 30, Net Sales $ Cost of goods sold ) Gross Profit Selling, general and administrative expenses ) Amortization of intangible assets ) Impairment of intangible assets ) - ) ) Other operating expenses, net ) Operating Profit Interest expense, net ) Earnings before Income Taxes Income taxes ) Net Earnings $ Earnings per Share Basic $ Diluted $ See accompanying Notes to Condensed Consolidated Financial Statements. RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (Dollars in millions) Three Months Ended Nine Months Ended June 30, June 30, Net Earnings $ Other comprehensive (loss) income ) ) Comprehensive Income $ See accompanying Notes to Condensed Consolidated Financial Statements. 1 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (Dollars in millions) June 30, Sept. 30, Assets Current Assets Cash and cash equivalents $ $ Marketable securities Investment in Ralcorp Receivables Corporation - Receivables, net Inventories Deferred income taxes Prepaid expenses and other current assets Total Current Assets Property, Net Goodwill Other Intangible Assets, Net Other Assets Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts and notes payable $ $ Other current liabilities Total Current Liabilities Long-term Debt Deferred Income Taxes Other Liabilities Total Liabilities Shareholders' Equity Common stock .6 .6 Additional paid-in capital Common stock in treasury, at cost ) ) Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 2 RALCORP HOLDINGS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in millions) Nine Months Ended June 30, Cash Flows from Operating Activities Net earnings $ $ Adjustments to reconcile net earnings to net cash flow provided by operating activities: Depreciation and amortization Impairment of intangible assets Stock-based compensation expense Deferred income taxes ) ) Other, net ) Net Cash Provided by Operating Activities Cash Flows from Investing Activities Business acquisitions, net of cash acquired - ) Additions to property and intangible assets ) ) Proceeds from sale of property .5 .5 Purchases of securities ) ) Proceeds from sale or maturity of securities Net Cash Used by Investing Activities ) ) Cash Flows from Financing Activities Repayments of long-term debt ) ) Net repayments under credit arrangements ) - Purchases of treasury stock ) ) Proceeds and tax benefits from exercise of stock awards Changes in book cash overdrafts ) ) Other, net ) ) Net Cash Used by Financing Activities ) ) Effect of Exchange Rate Changes on Cash .8 Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See accompanying Notes to Condensed Consolidated Financial Statements. 3 RALCORP HOLDINGS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (Dollars in millions except per share data) NOTE 1 – PRESENTATION OF CONDENSED FINANCIAL STATEMENTS The accompanying unaudited historical financial statements of Ralcorp Holdings, Inc. (“Ralcorp” or the “Company”) have been prepared in accordance with the instructions for Form 10-Q and do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.These interim financial statements reflect all adjustments which are, in the opinion of management, necessary to fairly state the results for the periods presented.All such adjustments are of a normal recurring nature.Certain amounts for prior periods have been reclassified to conform to the current period’s presentation.Operating results for the periods presented are not necessarily indicative of the results for the full year.These statements should be read in conjunction with the financial statements and notes included in the Company's Annual Report on Form 10-K for the year ended September 30, 2010, filed on November 29, 2010.The significant accounting policies for the accompanying financial statements are the same as disclosed in Note 1 in that Annual Report, except that Ralcorp Receivables Corporation is now presented on a consolidated basis (see Note 2 and Note 13). NOTE 2 – RECENTLY ISSUED ACCOUNTING STANDARDS Issued in December 2009, Accounting Standards Update (ASU) No. 2009-16 amends the ASC for the issuance of FAS 166, “Accounting for Transfers of Financial Assets (Topic 860) – an amendment of FASB Statement No. 140.”The amendments in this ASU improve financial reporting by eliminating the exceptions for qualifying special-purpose entities from the consolidation guidance (which had been applied to Ralcorp Receivables Corporation) and the exception that permitted sale accounting for certain mortgage securitizations when a transferor has not surrendered control over the transferred financial assets.In addition, the amendments require enhanced disclosures about the risks that a transferor continues to be exposed to because of its continuing involvement in transferred financial assets.Comparability and consistency in accounting for transferred financial assets were also improved through clarifications of the requirements for isolation and limitations on portions of financial assets that are eligible for sale accounting.Also issued in December 2009, ASU 2009-17 amends the ASC for the issuance of FAS 167, “Amendments to FASB Interpretation No. 46(R).”The amendments in this ASU replace the quantitative-based risks and rewards calculation for determining which reporting entity, if any, has a controlling financial interest in a variable interest entity with an approach focused on identifying which reporting entity has the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity.An approach that is expected to be primarily qualitative will be more effective for identifying which reporting entity has a controlling financial interest in a variable interest entity.The amendments in this ASU also require additional disclosures about a reporting entity’s involvement in variable interest entities, which will enhance the information provided to users of financial statements.These ASUs became effective for Ralcorp’s 2011 fiscal year and affected the Company’s reporting related to its sale of accounts receivable (see Note 13).In fiscal 2011, the outstanding balance of receivables sold remain on Ralcorp’s consolidated balance sheet ($217.9 at June 30, 2011), proceeds received from the conduits ($135.0 at June 30, 2011) are shown as notes payable in Ralcorp’s consolidated balance sheet, and there is no investment in Ralcorp Receivables Corporation at June 30, 2011.In addition, any proceeds received from or paid to the conduits are shown as cash flows from financing activities rather than from operating activities in Ralcorp’s consolidated statement of cash flows.Because these ASUs are required to be applied prospectively, prior period amounts have not been reclassified to conform. In May 2011, the Financial Accounting Standards Board (FASB) issued ASU No. 2011-04, “Fair Value Measurement (Topic 820) – Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” This update establishes common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRS). The amendments in this update are effective during interim and annual periods beginning after December 15, 2011. The adoption of this update is not expected to have a material effect on the Company’s financial position, results of operations or cash flows. 4 In June 2011, the FASB issued ASU No. 2011-05, “Comprehensive Income (Topic 220) – Presentation of Comprehensive Income.” The objective of this update is to improve the comparability, consistency, and transparency of financial reporting to increase the prominence of items reported in other comprehensive income.This update requires that all nonowner changes in shareholders’ equity be presented in either a single continuous statement of comprehensive income or in two separate but consecutive statements. The amendments in this update are effective during interim and annual periods beginning after December 15, 2011. The adoption of this update is not expected to have a material effect on the Company’s financial position, results of operations or cash flows. NOTE 3 – BUSINESS COMBINATIONS On May 31, 2010, the Company acquired J.T. Bakeries Inc., a leading manufacturer of high-quality private-brand and co-branded gourmet crackers in North America, and North American Baking Ltd., a leading manufacturer of premium private-brand specialty crackers in North America.These businesses operate plants in Kitchener and Georgetown, Ontario and are included in Ralcorp’s Snacks, Sauces & Spreads segment.On June 25, 2010, the Company acquired Sepp’s Gourmet Foods Ltd., a leading manufacturer of foodservice and private-brand frozen griddle products.Sepp’s has operations in Delta, British Columbia and is included in Ralcorp’s Frozen Bakery Products segment.Net sales and operating profit included in the statement of earnings related to these three acquisitions were $20.4 and $.3, respectively, for the three months ended June 30, 2011, and $92.2 and $3.0, respectively, for the nine months ended June 30, 2011.Operating profit, which is net of approximately $1.0 of amortization expense per quarter, has been negatively impacted by declines in the value of the U.S. Dollar relative to the Canadian Dollar because, while nearly all the costs of these businesses are denominated in Canadian Dollars, the majority of their sales are conducted in U.S. Dollars and pricing has not yet been adjusted to compensate. On July 27, 2010, the Company completed the purchase of American Italian Pasta Company (AIPC), which is reported as Ralcorp’s Pasta segment.Ralcorp acquired all of the outstanding shares of AIPC common stock for $53.00 per share in cash.AIPC is based in Kansas City, Missouri and has four plants that are located in Columbia, South Carolina; Excelsior Springs, Missouri; Tolleson, Arizona; and Verolanuova, Italy.Acquired identifiable intangible assets consist of $372.2 of customer relationships with a weighted-average life of 16 years and $193.0 of trademarks of which $180.8 have indefinite lives and $12.2 have a weighted-average life of 15 years.Finished goods inventory acquired in the acquisition was valued essentially as if Ralcorp were a distributor purchasing the inventory.This resulted in a one-time allocation of purchase price to acquired inventory which was $3.9 higher than the historical manufacturing cost of the inventory.All of the $3.9 inventory valuation adjustment was recognized in cost of products sold during fiscal 2010. Each of the acquisitions was accounted for using the purchase method of accounting, whereby the results of operations of each of the following acquisitions are included in the statements of earnings from the date of acquisition.The purchase price was allocated to acquired assets and liabilities based on their estimated fair values at the date of acquisition, and any excess was allocated to goodwill.The following table summarizes the provisional amounts recognized as of September 30, 2010, as well as adjustments made in the nine months ended June 30, 2011.The adjustments did not have a significant impact on the consolidated statements of income, balance sheets or cash flows in any period; therefore, the financial statements have not been retrospectively adjusted.Certain estimated values are not yet finalized (primarily deferred tax assets and liabilities) and are subject to change once additional information is obtained (but no later than one year from the applicable acquisition date). 5 Acquisition Adjustments Acquisition Date Amounts During the Date Amounts Recognized as of Nine Months Ended Recognized September 30, 2010 (a) June 30, 2011 (as Adjusted) Cash $ $
